MEREDITH, J.,
dissenting.
Section 9—101(b) of the Labor & Employment Article (“LE”) of the Maryland Code (1991, 2008 Repl.Vol.), defines an “accidental personal injury” to include “an injury caused by a willful ... act of a third person directed against a covered employee in the course of the employment of the covered employee.” Pursuant to LE § 9-102(a), this statutory definition of an accidental personal injury is to be construed to carry out the general purpose of the Maryland Workers’ Compensation Act. We have previously noted that the general purpose of that act is a remedial one which favors compensation of injured workers. In Anderson v. Montgomery County, 192 Md.App. 343, 352-53, 994 A.2d 507, cert. granted, 1 A.3d 467, 415 Md. 337 (2010), we observed:
The Court of Appeals has stated that the Workers’ Compensation Act is a remedial statute, and as such, it “ ‘should be construed as liberally in favor of injured employees as its provisions will permit in order to effectuate its benevolent purposes. Any uncertainty in the law should be resolved in favor of the claimant.’ ” Design Kitchen v. Lagos, 388 Md. 718, 724 [882 A.2d 817] (2005) (quoting Harris v. Board of Education, 375 Md. 21, 57 [825 A.2d 365] (2003)). Even though LE § 9-102 does not expressly mandate construing the statute in a manner that favors injured employees, § 9-102(a) nevertheless states: “This title shall be construed to carry out its general purpose.”
*442We discussed the general purpose of the act in Simmons v. Comfort Suites Hotel, 185 Md.App. 203, 216 [968 A.2d 1123] (2009), where we stated:
The purpose of the Act was
“to protect workers and their families from hardships inflicted by work-related injuries by providing workers with compensation for loss of earning capacity resulting from accidental injury arising out of and in the course of employment,” Howard Co. Ass’n. Retard. Cit. v. Walls, 288 Md. 526, 531, 418 A.2d 1210 (1980), and “to promote the general welfare of the State and to prevent the State and its taxpayers from having to care for injured workmen and their dependents, when under the law as it previously existed, such workmen could not recover damages for their injuries.” Paul v. Glidden Co., 184 Md. 114, 119, 39 A.2d 544, 546 (1944).
Breitenbach v. N.B. Handy Co., 366 Md. 467, 474, 784 A.2d 569 (2001).
In Breitenbach, the Court of Appeals stated that, when interpreting the Maryland Workers’ Compensation Act, a court should keep in mind that “the Act is remedial in nature and ‘should be construed as liberally in favor of injured employees as its provisions will permit in order to effectuate its benevolent purposes.’ ” Id. at 472, 784 A.2d 569 (quoting Para v. Richards Group, 339 Md. 241, 251, 661 A.2d 737 (1995)). “[A]pplying a canon of construction specific to the Act, if the intent of the legislature is ambiguous or remains unclear, we resolve any uncertainty in favor of the claimant.” Id. at 473, 784 A.2d 569. The Court cautioned, however, that it “may not stifle the plain meaning of the Act, or exceed its purposes, so that the injured worker may prevail----Similarly, the Court may not create ambiguity or uncertainty in the Act’s provisions where none exists so that a provision may be interpreted in favor of the injured claimant.” Id.
Given the remedial purpose of the Workers’ Compensation Act, I would construe LE § 9—101(b) to include within the *443scope of compensable accidental injuries an injury that occurs under the unusual circumstances of this case, in which (1) two co-employees became involved in an argument at their place of employment; (2) the source of the argument and the subject of the argument was specifically related to the manner in which the two employees were performing their jobs; (3) one of the employees made a phone call from her place of employment, during her work shift, asking another person to come to the place of employment to willfully inflict injuries upon the co-worker; (4) the recipient of the phone call did come to the place of employment; and (5) the recipient of the phone call and the calling employee spotted the target employee at the end of his shift as he was leaving the place of employment, and then followed that employee without interruption until they were able to willfully inflict personal injuries upon him. Under such circumstances, I would conclude that there is such a clear nexus to the employment and the workplace that the Commission correctly ruled that the claimant’s injuries arose out of his employment, and were “caused by a willful ... act of a third person directed against a covered employee in the course of the employment of the covered employee,” within the scope of LE § 9-101(b). Accordingly, I would reverse the judgment of the circuit court.